In The


Court of Appeals


Ninth District of Texas at Beaumont


____________________


NO. 09-01-373 CR

____________________


GERALD WAIN CAGLE, SR., Appellant


V.


THE STATE OF TEXAS, Appellee




On Appeal from the 128th District Court
Orange County, Texas

Trial Cause No. A-000619-R




MEMORANDUM OPINION
	Gerald Wain Cagle, Sr., entered a non-negotiated guilty plea to a two-count
indictment for the first degree felony offense of aggravated sexual assault of a child.  See
Tex. Pen. Code Ann. § 22.021(a)(1)(B),(2)(B) (Vernon Supp. 2002). The trial court
convicted and sentenced Cagle to twenty-five years of confinement in the Texas
Department of Criminal Justice, Institutional Division. 

	Appellate counsel filed a brief that concludes no arguable error is presented in this
appeal. See Anders v. California, 386 U.S. 738, 87 S. Ct. 1396, 18 L. Ed. 2d 493 (1967),
and High v. State, 573 S.W.2d 807 (Tex. Crim. App. 1978).  On February 28, 2002,
Cagle was given an extension of time in which to file a pro se brief. We received no
response from the appellant.  Because the appeal involves the application of well-settled
principles of law, we deliver this memorandum opinion.   See Tex. R. App. P. 47.1.
 As there was no plea bargain agreement, we have jurisdiction over the appeal.  Jack
v. State, 871 S.W.2d 741 (Tex. Crim. App. 1994).  It appears the appellant was duly
admonished.  Tex. Code Crim. Proc. Ann. art. 26.13 (Vernon 1989 & Supp. 2002).
Cagle signed a judicial confession and admitted his guilt in open court.  He does not
contest the voluntariness of his guilty plea.  
	We have reviewed the clerk's and the reporter's records, and find no arguable error
requiring us to order appointment of new counsel.  Stafford v. State, 813 S.W.2d 503, 511
(Tex. Crim. App. 1991).  Accordingly, we affirm the trial court's judgment.
	AFFIRMED.
								PER CURIAM

Submitted on June 26, 2002
Opinion Delivered July 10, 2002
Do Not Publish

Before Walker, C.J., Burgess and Gaultney, JJ.